STATE OF VERMONT
SUPERIOR COURT                                                              ENVIRONMENTAL DIVISION
Vermont Unit                                                                    Docket No. 13EC00925

Natural Resource Board Enf.,
      Petitioner

        v.                                                                ENTRY ORDER
Harrison Concrete,
       Respondent

       Before the Court is the Natural Resources Board’s civil citation 13EC00925 against
Harrison Concrete (Respondent). The Natural Resource Board (NRB) cited Respondent for de
minimis violations of Act 250 Land Use Permit (LUP) 6F0533-2, Condition 10, by “operating and
cleaning mixer trucks and other construction vehicles on the premises outside of permitted
hours of operation” between April 30, 2013 and September 14, 2013.
       The Court held a hearing on March 10, 2014 at the Environmental Division in Berlin,
Vermont. As specifically set forth below, the NRB offered witness testimony and exhibits in
support of the citation. The NRB asserts that Respondent violated Condition 10 between April
30 and September 14, 2013 by having employee vehicles enter and exit the site after 6:00 p.m.
on weekdays, concrete trucks and form trucks return to the site after 6:00 p.m. on weekdays
and 12:00 noon on Saturdays, and “activities” conducted on the site after 6:00 p.m. on
weekdays.
       Aaron Brondyke, the NRB’s Permit Compliance Specialist, issued citation 13EC00925.
Mr. Brondyke testified that he received neighbors’ complaints regarding the alleged violations.
Mr. Brondyke described the complaints as relating to noise and traffic impacts, including
engines running, back-up alarms, metal on metal banging, and the opening and closing of the
electronic entrance gate for the concrete plant.1 Mr. Brondyke has never visited the site or
personally observed any alleged violations. Mr. Brondyke did not speak with a representative
of the Respondent as part of his investigation of the alleged violations.2 Mr. Brondyke’s
issuance of the citation was based upon what he described as compelling complaints from
Respondent’s neighbors. On cross-examination, Mr. Brondyke stated that the site does not
have to be completely “dormant” from 6:00 p.m. to 6:00 a.m. Monday through Friday, and
12:00 noon Saturday through Monday at 6:00 a.m.



1
  The plant entrance has a motorized gate which is controlled by a key pad.
2
  Even considering NRB’s limited resources, we are concerned with the NRB pursuing formal enforcement actions
without staff conducting more complete investigations including a site visit and at least an attempt to interview a
respondent.

                                                        1
        Laura Dattilio lives at 1509 Skunk Hill Road, approximately one-quarter of a mile from
the entrance to Respondent’s concrete plant. Ms. Dattilio’s house and property is less than
one-quarter of a mile away from Respondent’s property and operations. Ms. Dattilio testified
that during operating hours she can see some site activities. She also testified that she can hear
noises from Respondent’s property after 6:00 p.m., however, she cannot see any activities and
does not know the source of the noise. Ms. Dattilio does see Respondent’s concrete and form
trucks returning to the site after 6:00 p.m.
        Alba Boutin lives on Skunk Hill Road more than one-quarter of a mile from the entrance
to Respondent’s concrete plant. Ms. Boutin has heard a banging noise from Respondent’s plant
after 6:00 p.m. and has observed Respondent’s concrete trucks on nearby roads after 6:00 p.m.
       Sandy Read lives at 1722 Skunk Hill Road, directly across from Respondent’s concrete
plant. Ms. Read provided a written log of vehicles leaving and arriving at the site after 6:00
p.m. on weekdays and after 12:00 noon on Saturdays. Ms. Read’s log describes employee
vehicles leaving the site after hours and concrete and form trucks returning to the site after
hours. One entry, dated June 27, 2013, describes a cement truck leaving the plant at 6:39 p.m.
Ms. Read testified that on May 7, 2013, at approximately 10:15 p.m., a big truck arrived at the
concrete plant and made lots of noise. She went outside and specifically saw that the noise was
coming from activities at Harrison Concrete.
        James Harrison is the owner of Respondent. Mr. Harrison provided an overview of site
operations. He specifically described the cleaning of concrete trucks by filling a truck’s cement
drum with about 100 gallons of water and turning the drum with the truck’s engine at one-half
idle. This creates liquid slurry which is then emptied from the drum. The plant’s concrete
product does not contain stone. Mr. Harrison testified that he thinks trucks are washed after
6:00 p.m., however, there was no evidence of such an event during the citation period. Mr.
Harrison summarized concrete truck activity at the end of a day as including driving off-site to
be fueled for the next day, on-site cleaning as described above, and the driver completing a
Commercial Driver’s License (CDL) log. Mr. Harrison testified as to the May 7 10:15 p.m. truck
activity described by Ms. Read. Mr. Harrison stated that his company had ordered a large
screen (a piece of equipment used at quarries) from overseas which arrived in Vermont at the
late hour. Mr. Harrison accepted the delivery at the subject site and then shipped it off-site the
next morning.
                                         Findings of Fact
Based upon the parties’ evidence, we make the following findings of fact:
1.     Respondent’s original Act 250 Land Use Permit (LUP) 6F0533, issued on May 8, 2001,
       authorizes the construction of an 8,400 square foot storage/precast concrete building
       and a 1,200 square foot office building with water and wastewater systems at the
       subject site.
2.     On April 17, 2003, Respondent received LUP 6F0533-2, amending LUP 6F0533 and
       authorizing the construction of a concrete batching plant, equipment storage, water
       storage tanks, sedimentation house, aggregate bunker storage, access drive, and truck
       parking area at the subject site.

                                                2
3.     Condition 10 of LUP 6F0533-2 states: “Operation of the facility shall be restricted to the
       hours of 6:00 AM to 6:00 PM, Monday thru Friday, 6:00 AM to noon on Saturdays.”
4.     Employee vehicles routinely leave the site after 6:00 p.m. weekdays and 12:00 noon
       Saturdays.
5.     Concrete and form trucks routinely return to and enter the site after 6:00 p.m.
       weekdays and 12:00 noon Saturdays.
6.     On June 27, 2013, a cement truck exited the plant at 6:39 p.m. There is no evidence of
       whether this truck was carrying a load of concrete or, if it was, when it was loaded.
7.     While concrete trucks are likely cleaned on-site after 6:00 p.m. weekdays or 12:00 noon
       Saturdays, there is no evidence of a specific event taking place during the citation
       period.
8.     Neighbors heard noise from the site after 6:00 p.m. on weekdays or 12:00 noon
       Saturdays during the citation period. The source of the noise and the activity causing
       the noise is unknown except for a single event on May 7, 2013 which related to an
       equipment delivery.

                                       Conclusions of Law
        The NRB carries the burden of proving the alleged violation(s) by a preponderance of
the evidence; in other words, for each violation, the NRB must prove that the violation is more
likely to have occurred than not. See 16-3 Vt. Code R. 600:25-9(a) (2013) (allowing a
respondent to request a hearing pursuant to 10 V.S.A. § 8012); 10 V.S.A. § 8013(a) (establishing
burden of proof for hearings requested under 10 V.S.A. § 8012); see In re M.L., 2010 VT 5, ¶ 26,
187 Vt. 291 (noting that “preponderance” means that upon all the evidence the facts asserted
are more probably true than false). If the NRB fails to meet its burden of proof, then we must
reverse the citation. 10 V.S.A. § 8012(b)(1).
       We must therefore determine whether it is more likely than not that Respondent has
“operated” the facility outside of the hours of 6:00 a.m. to 6:00 p.m. Monday through Friday
and 6:00 a.m. to 12:00 noon on Saturdays. The NRB suggests that because the neighbors have
heard noise from the subject site outside of these hours, the Court should infer that the facility
has operated outside of the restricted hours. We decline to so conclude, because the evidence
presented does not demonstrate that this inference is more probably true than not. The NRB’s
Permit Compliance Specialist provided credible testimony that the site need not be completely
“dormant” outside of the restricted hours of operation. Based upon the above findings, we
have no evidence of specific on-site activities outside of the permitted facility operation hours
during the citation period. Because the noises heard after hours may come from activities
other than “operation of the facility,” such as the one-time after hours delivery of a piece of
equipment, we must conclude that the NRB has failed to prove a violation by a preponderance
of the evidence. We decline to provide an opinion as to whether certain activities, such as




                                                3
cleaning a concrete truck, would constitute a violation of Condition 10 if conducted outside of
the restricted hours.3
         The NRB also asserts that employees leaving the site and concrete trucks and form
trucks returning to the site after the restricted hours constitute violations. We disagree. In
construing Condition 10, we employ “normal statutory construction techniques” and aim to
“implement the intent of the draftspersons.” Sec’y, Vt. Agency of Natural Res. v. Handy Family
Enters., 163 Vt. 476, 481 (1995). We will construe words according to their plain and ordinary
meaning, giving effect to the whole and every part of the permit. Id.; In re Appeal of Trahan,
2008 VT 90, ¶ 19, 184 Vt. 262. Where the plain meaning is clear, it will be enforced and no
further interpretation is necessary. Vt. Alliance of Nonprofit Orgs. v. City of Burlington, 2004 VT
57, ¶ 6, 177 Vt. 47. Where the permit is silent or uncertain as to the regulation of specific
activities, we interpret its provisions in favor of the landowner. Handy Family Enters., 163 Vt. at
481–82. To be enforceable, a permit condition “must be expressed with sufficient clarity to
give notice of the limitations on the use of the land.” Id. at 482 (quoting In re Farrell &
Desautels, Inc., 135 Vt. 614, 617 (1978)).
        While the NRB offered into evidence Respondent’s Act 250 applications and the two
LUPs at issue, there are no District Commission findings of fact or conclusions of law in
evidence.4 Neither the LUPs nor Respondent’s applications directly address whether employee
vehicles or concrete and form trucks entering or exiting the site are subject to the restricted
hours of facility operations. We conclude that employee vehicles must be allowed to exit the
site outside of the permitted hours of facility operation. Otherwise, Respondent would be
unable to operate the facility until the end of the permitted operating hours. Reading such a
prohibition into Condition 10 would lead to irrational results. See Wesco, Inc. v. Sorrell, 2004
VT 102, ¶ 14, 177 Vt. 287 (“[W]e favor interpretations of statutes that further fair, rational
consequences, and we presume that the Legislature does not intend an interpretation that
would lead to absurd or irrational consequences.”) (internal quotation omitted); In re Stowe
Club Highlands, 164 Vt. 272, 280–81 (1995) (refusing to interpret regulation such that it leads to
irrational results).
       We also conclude that Condition 10, which restricts operation of the facility, does not
give notice that the restricted hours also apply to concrete and form truck traffic which may be
required to transport product completed by closing time or to travel a considerable distance to
return to the site for nightly storage. Thus, we conclude that Condition 10 does not govern
employee traffic or concrete and form trucks entering or exiting the site.




3
  We note that Respondent represented that it intends to file an amendment application seeking clarity of what
activities are subject to the restricted hours. We appreciate this effort, as the Court considers the permit
application and review process a more appropriate venue for such interpretive efforts than a limited enforcement
action.
4
  LUP 6F0533-2 was issued pursuant to the Act 250 minor permit amendment process, which does not generate
findings of fact and conclusion of law.

                                                       4
      As we conclude that the NRB has failed to prove the cited violation(s) by a
preponderance of the evidence, we VOID and REVERSE the citation.
      This completes the current proceedings before this Court.

      Done at Burlington, Vermont, this 19th day of March, 2014.

                                                 ____________________________________
                                                 Thomas G. Walsh, Environmental Judge




                                             5